Exhibit 10.1
 
SHARE EXCHANGE AGREEMENT


This SHARE EXCHANGE AGREEMENT, dated as of April 2, 2013 (the “Agreement”) by
and among KALEX CORP., a Delaware corporation (“Kalex”), American International
Football Corporation, Inc., a Nevada corporation (“AIFC”), the Estate of Norman
King (the “Estate”) and all of the shareholders of AIFC whose names are set
forth on Exhibit A attached hereto (the “AIFC Holders”) (any individually a
“Party” or collectively the “Parties”).


RECITALS


WHEREAS, the authorized capital of Kalex consists of 800,000,000 shares of
common stock, par value $.00001 per share (the "Kalex Common Stock"), and 2,000
shares of preferred stock, par value $.00001 per share (the "Kalex Preferred
Stock"). Of such authorized capital, 725,200 shares of Kalex Common Stock, and
1,000 shares of Kalex Preferred Stock, are issued and outstanding, and 45,000
shares of Kalex Common Stock is authorized, but not yet issued;


WHEREAS, the Estate owns 1,000 shares of Kalex Preferred Stock, which shares are
designated Series A Convertible Preferred Stock (the “King Preferred Stock”);


WHEREAS, the AIFC Holders own the number of shares of common stock, par value
$.001 per share of AIFC (“AIFC Common Stock”) set forth opposite their name of
Exhibit A;
 
WHEREAS, each of the AIFC Holders believes it is in such person’s best interest
to exchange with Kalex all of the AIFC Common Stock such person holds for the
shares of Kalex Common Stock set forth opposite such person’s name on Exhibit A
attached hereto;


WHEREAS, the Estate, being the holder of the majority of the votes entitled to
vote and believing it to be in Kalex’s best interest to enter into the
transactions contemplated by this Agreement, consents to and authorizes Kalex to
enter into this Agreement;


WHEREAS, the Estate believes it is in the Estate’s best interest to surrender
for cancellation all shares of the King Preferred Stock in consideration for
200,000 shares of Kalex Common Stock; and
 
WHEREAS, it is the intention of the parties that:  (i) said exchange of shares
shall qualify as a tax-free reorganization under Section 368(b) of the Internal
Revenue Code of 1986, as amended (the “Code”); and (ii) said exchange shall
qualify as a transaction in securities exempt from registration or qualification
under the Securities Act of 1933, as amended and in effect on the date of this
Agreement (the “1933 Act”).


NOW, THEREFORE, in consideration of the in consideration of the above Recitals,
and mutual terms, conditions, and other agreements set forth herein, the parties
agree, and intend to be bound, as follows:
 
ARTICLE I
 
EXCHANGE OF AIFC SECURITIES FOR KALEX COMMON STOCK
 
    Section 1.1                      Agreement of AIFC Holders, the Estate and
Kalex to Exchange AIFC Common Stock and the King Preferred Stock for Kalex
Common Stock.  On the Effective Date (as hereinafter defined) and upon the terms
and subject to the conditions set forth in this Agreement, the AIFC Holders
shall sell, assign, transfer, convey and deliver all of the AIFC Common Stock to
Kalex, and Kalex shall accept the AIFC Common Stock from the AIFC Holders in
exchange for the issuance to the AIFC Holders of the number of shares of Kalex
Common Stock set forth opposite the names of the AIFC Holders on Exhibit A
hereto.  Furthermore, the Estate shall surrender for cancellation all shares of
the King Preferred Stock to Kalex and Kalex shall reflect the cancellation of
all shares of the King Preferred Stock in its corporate records in exchange for
the issuance to the Estate of 200,000 shares of Kalex Common Stock.


 
Page 1 Of 27

--------------------------------------------------------------------------------

 
 
    Section 1.2                      Capitalization.  On the Effective Date,
immediately before the transactions to be consummated pursuant to this
Agreement, Kalex shall have authorized capital consisting of 800,000,000 shares
of Kalex Common Stock and 2,000 shares of Kalex Preferred Stock. Of such
authorized capital, 725,200 shares of Kalex Common Stock shall be issued and
outstanding, 45,000 shares of Kalex Common Stock are authorized but not yet
issued,  and 1,000 shares of Kalex Preferred Stock shall be issued and
outstanding.
 
    Section 1.3                      Closing.  The closing of the exchanges to
be made pursuant to this Agreement (the "Closing") shall take place at 10:00
a.m. EST on the second business day after the conditions to closing set forth in
Articles V, VI, VII have been satisfied or waived, or at such other time and
date as the parties hereto shall agree in writing (the "Effective Date"), at the
offices of Sichenzia Ross Friedman Ference LLP (“Sichenzia”), 61 Broadway, 32nd
Floor, New York, New York. At the Closing, the AIFC Holders shall deliver to
Kalex the certificates representing One Hundred percent (100%) of the AIFC
Common Stock, duly endorsed for transfer or accompanied by appropriate stock
powers duly executed in blank.  In full consideration and exchange for the AIFC
Common Stock, Kalex shall issue and exchange to each AIFC Holder the Kalex
Common Stock set forth opposite the name of the AIFC Holder on Exhibit A.
 
    Section 1.3.1                   Obligations of the Parties as of the
Effective Date. Unless already accomplished, AIFC, the AIFC Holders, the Estate
and Kalex, as applicable, pursuant to that certain Memorandum of Understanding
dated December 10, 2012 by and between the parties, shall effect or cause to
effect the following obligations:


a.  
At the Closing, Kalex shall issue to AIFC 9,924,300 shares of Kalex Common
Stock, such that AIFC shall own approximately 90% of the fully diluted shares of
Kalex Common Stock.  The fully diluted capital structure of 11,037,000 shares
shall be broken down as follows:



1.  
725,200 shall be held by the current shareholders of Kalex, with 45,000 shares
authorized but unissued, and 37,500 shares are to be issued to Sichenzia;



2.  
74,800 shares shall remain treasury stock;



3.  
9,924,300 shares shall be issued to AIFC in exchange for all of the issued and
outstanding shares of AIFC;



4.  
1,000 shares of the King Preferred Shares shall be surrendered to Kalex for
cancellation and 200,000 shares of Kalex Common Stock shall be issued to the
Estate;



5.  
100,000 shares will be issued to Kalex’s current President and sole director,
Arnold Sock, as compensation for prior services and his efforts in consummating
the transactions contemplated herein; and



100,000 shares of King Preferred Shares shall be cancelled by Kalex and Kalex
shall issue to Edward Vakser 100 shares of newly designated Series B Preferred
Stock, which shares, as a class, shall have the rights and preferences set forth
in the form of Certificate of Designation on file with the Delaware Secretary of
State, and which is included herein by this reference.
 
 
Page 2 Of 27

--------------------------------------------------------------------------------

 
 
b.  
The Parties shall enter into a Lock Up Agreement within 10 business days of the
Effective Date pursuant to which they shall agree to “lock up” the shares
transferred or issued in accordance with this Agreement and deposit such
securities at a mutually agreed upon third party brokerage house or escrow
account in order to ensure orderly trading in accordance with the “leak out”
provision of the Lock Up Agreement. The Estate and all insiders of Kalex after
the Effective Date shall negotiate the Lock Up Agreement in good faith with fair
and equitable terms for each party thereto.



c.  
Kalex shall grant the Estate and Arnold F. Sock, the president of Kalex, and
Sichenzia, piggy back registration rights to all securities retained by or
granted to each pursuant to or immediately prior to the Effective Date and AIFC
shall pay all cost associated with filing an S-1 registration statement (the
“Registration Statement”) in order to register such securities.



d.  
AIFC shall pay all existing payables accrued by Kalex and will bear the cost
(including legal fees) of filing all outstanding public filings with the SEC and
engaging an investor relations consultant to raise market awareness of Kalex.

 
e.  
Kalex shall appoint AIFC’s current CEO as Chief Executive Officer of Kalex and
as a director of the board of directors of Kalex.



f.  
AIFC shall be obligated to pay the debt owed by Kalex to Sichenzia Ross Friedman
Ference LLP within ninety (90) days of the Effective Date.



g.  
AIFC shall be an operational company such that the combination of such
operations with Kalex shall ensure that the post-Effective Date company is not a
“shell” company.  To this end, AIFC owns a ninety percent (90%) interest in the
Dallas Diamonds team, through its holding of membership interests in Greater
Dallas Diamonds, LLC, which makes AIFC an operating company, and not a
development stage company.  AIFC shall provide evidence of its ownership of the
Greater Dallas Diamonds, LLC.



h.  
Kalex shall issue to the Estate One Hundred Thousand Dollars ($100,000) worth of
restricted common stock of Kalex based on the closing price of the Kalex Common
Stock on the date the S-1 Registration Statement is declared effective by the
U.S. Securities and Exchange Commission.



i.  
AIFC shall deliver to Kalex its fiscal year 2011 and 2012 audits by an
accounting firm accredited with the AICPA and a member of the SEC practice
section.



j.  
AIFC shall deliver to Kalex certified transfer sheets (or make same available
through the transfer agent if one exists) as well as all corporate books and
records and support documents for the audit.



k.  
Any pre-Effective Date officers, directors, and employees shall resign from
Kalex, with the exception of Arnold F. Sock, who shall remain its president and
shall remain as a director. Within thirty (30) days, after the Effective Date
Kalex shall enter into an agreement with  Mr. Sock regarding compensation to be
paid to Mr. Sock as President of the Company.



l.  
AIFC shall bear all expenses of the consummation of the transactions
contemplated by this Agreement.

 
m.  
The Estate shall vote in favor of the transactions contemplated by this
Agreement.

 
n.  
Kalex shall authorize the issuance of up to 4,000,000 shares of Kalex Common
Stock, or as otherwise adjusted by written agreement by the Parties, which
shares shall be issued by Kalex upon the conversion of up to $1,000,000 of
convertible debt issued by AIFC on or after the date hereof.



 
Page 3 Of 27

--------------------------------------------------------------------------------

 
 
    Section 1.4                      Tax Treatments. The exchanges described
herein are intended to comply with Section 368(b)(1)(B) of the Code, and all
applicable regulations thereunder.  In order to ensure compliance with said
provisions, the Parties agree to take whatever steps may be necessary,
including, but not limited to, the amendment of this Agreement.


ARTICLE II


REPRESENTATIONS AND WARRANTIES OF KALEX


Kalex hereby represents, warrants, and agrees as follows:
 
    Section 2.1                      Corporate Organization


a.           Kalex is a corporation duly organized, validly existing and in good
standing under the laws of
Delaware, and has all requisite corporate power and authority to own its
properties and assets and to conduct its business as now conducted and is duly
qualified to do business in good standing in each jurisdiction in which the
nature of the business conducted by Kalex or the ownership or leasing of its
properties makes such qualification and being in good standing necessary, except
where the failure to be so qualified and in good standing will not have a
material adverse effect on the business, operations,
properties, assets, condition or results of operation of Kalex;


b.           Copies of the Articles of Incorporation and Bylaws of Kalex have
been provided to AIFC . Such copies are accurate and complete as of the date
hereof and neither of the foregoing documents have been amended.  The minute
books of Kalex are current as required by law, contain the minutes of all
meetings of the Board of Directors and shareholders of Kalex and adequately
reflect all material actions taken by the Board of Directors and shareholders of
Kalex.
  
    Section 2.2                      Capitalization of Kalex.  The authorized
capital stock of Kalex consists of 800,000,000 shares of Kalex Common Stock and
2,000 shares of Kalex Preferred Stock. Of such authorized capital, 725,200
shares of Kalex Common Stock are issued and outstanding as of the date hereof
and 1,000 shares of Kalex Preferred Stock are issued and outstanding as of the
date hereof. Notwithstanding the foregoing, the total shares of Kalex Common
Stock will increase by that number of shares issued to former directors of
Kalex, or 45,000 shares, which are authorized but unissued, pursuant to
agreements with them and known by AIFC, and the AIFC Holders and by 37,500
shares to be issued to Sichenzia for legal services rendered.  All of the Kalex
Common Stock to be issued pursuant to this Agreement shall have been duly
authorized and will be validly issued, fully paid and non-assessable and no
personal liability will attach to the ownership thereof.  As of the date of this
Agreement there are and as of the Effective Date, there will be, no outstanding
options, warrants, agreements, commitments, conversion rights, preemptive rights
or other rights to subscribe for, purchase or otherwise acquire any shares of
capital stock, except as there currently exists in the Kalex Preferred Stock and
the Kalex Common Stock to be issued pursuant to this Agreement, to the former
Kalex directors and to Sichenzia.
 
    Section 2.3                      Subsidiaries and Equity Investments.  Kalex
has no subsidiaries or equity interest in any corporation, partnership, or joint
venture.
 
    Section 2.4                      Authorization and Validity of
Agreements.  Kalex has all corporate power and authority to execute and deliver
this Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby.  The execution and delivery of this Agreement
by Kalex and the consummation by Kalex of the transactions contemplated hereby
have been duly authorized by all necessary corporate action of Kalex, and no
other corporate proceedings on the part of Kalex are necessary to authorize this
Agreement or to consummate the transactions contemplated hereby.
 
 
Page 4 Of 27

--------------------------------------------------------------------------------

 
 
    Section 2.5                      No Conflict or Violation.  The execution,
delivery and performance of this Agreement by Kalex does not and will not
violate or conflict with any provision of its Articles of Incorporation or
By-laws, and does not and will not violate any provision of law, or any order,
judgment or decree of any court or other governmental or regulatory authority,
nor violate or result in a breach of or constitute (with due notice or lapse of
time or both) a default under, or give to any other entity any right of
termination, amendment, acceleration or cancellation of, any contract, lease,
loan agreement, mortgage, security agreement, trust indenture or other agreement
or instrument to which Kalex is a party or by which it is bound or to which any
of their respective  properties or assets is subject, nor will it result in the
creation or imposition of any lien, charge or encumbrance of any kind whatsoever
upon any of the properties or assets of Kalex, nor will it result in the
cancellation, modification, revocation or suspension of any of the licenses,
franchises, permits to which Kalex is bound.
 
    Section 2.6                      Consents and Approvals.  No consent,
waiver, authorization or approval of any governmental or regulatory authority,
domestic or foreign, or of any other person, firm or corporation, is required in
connection with the execution and delivery of this Agreement by Kalex or
performance by Kalex of its obligations hereunder.
 
    Section 2.7                      Absence of Certain Changes or Events.  


(a) Kalex is not currently engaged in any business and since 2001 Kalex has not
engaged in any operations and has been dormant. As of the date of this
Agreement, there is no, and as of the Effective Date there shall not be any,
event, condition, circumstance or prospective development which threatens or may
threaten to have a material adverse effect on the assets, properties,
operations, prospects, net income
or financial condition of Kalex; and


(b) there has not been, and as of the Effective Date there shall not be, any
declaration, setting aside or payment of dividends or distributions with respect
to shares of capital stock of Kalex or any redemption, purchase or other
acquisition of any capital stock of Kalex or any other of Kalex’s securities.
 
    Section 2.8                      Survival.  Each of the representations and
warranties set forth in this Article II shall be deemed represented and made by
Kalex at the Closing as if made at such time and shall survive the Closing for a
period terminating on the first anniversary of the date of this Agreement.
 
    Section 2.9                      Litigation. Kalex is not a party to any
suit, action, arbitration or legal, administrative or other proceeding, nor is
there any governmental investigation which is pending or threatened against or
affecting Kalex or its, business, assets or financial condition. Kalex is not in
default with respect to any order, writ, injunction or decree of any federal,
state, local or foreign court, department, agency or instrumentality applicable
to it.
 
    Section 2.10                    Disclosure.  This Agreement, the schedules
hereto and any certificate attached hereto or delivered in accordance with the
terms hereby by or on behalf of Kalex in connection with the transactions
contemplated by this Agreement, when taken together, do not contain any untrue
statement of a material fact or omit any material fact necessary in order to
make the statements contained herein and/or therein not misleading.
 
    Section 2.11                    Brokers’ Fees.  Kalex is not a party to any
agreement which provides for the payment of finder's fees, brokerage fees,
commissions or other fees or amounts which are or may become payable to any
third party in connection with the execution and delivery of this Agreement and
the transactions contemplated herein.
 
 
Page 5 Of 27

--------------------------------------------------------------------------------

 
 
    Section 2.12                   Financial Statements.  Kalex’s financial
statements (the “Financial Statements”) contained in its filings with the
Securities and Exchange Commission (“SEC”) have been prepared in accordance with
U.S. GAAP applied on a consistent basis throughout the periods indicated.  The
Financial Statements fairly present the financial condition and operating
results of the Company as of the dates, and for the periods, indicated therein,
subject to normal year-end audit adjustments.  Except as set forth in the
Financial Statements, Kalex has no material liabilities (contingent or
otherwise).  Kalex is not a guarantor or indemnitor of any indebtedness of any
other person, firm or corporation.  Kalex maintains and will continue to
maintain a standard system of accounting established and administered in
accordance with U.S. GAAP until Closing.
  
    Section 2.13                    Securities Laws. Except as provided on
Schedule 2.13, Kalex has complied in all respects with applicable federal and
state securities laws, rules and regulations, including the Sarbanes Oxley Act
of 2002, as such laws, rules and regulations apply to Kalex and its securities;
and all shares of capital stock of Kalex have been issued in accordance with
applicable federal and state securities laws, rules and regulations.  There are
no stop orders in effect with respect to any of Kalex’s securities.
 
    Section 2.14                    Tax Returns, Payments and Elections. Kalex
has filed all Tax (as defined below) returns, statements, reports, declarations
and other forms and documents (including, without limitation, estimated Tax
returns and reports and material information returns and reports) (“Tax
Returns”) required pursuant to applicable law to be filed with any Tax Authority
(as defined below), all such Tax Returns are accurate, complete and correct in
all material respects, and Kalex has timely paid all Taxes due.  For purposes of
this Agreement, the following terms have the following meanings:  “Tax” (and,
with correlative meaning, “Taxes” and “Taxable”) means any and all taxes
including, without limitation, (i) any net income, alternative or add-on minimum
tax, gross income, gross receipts, sales, use, ad valorem, transfer, franchise,
profits, value added, net worth, license, withholding, payroll, employment,
excise, severance, stamp, occupation, premium, property, environmental or
windfall profit tax, custom, duty or other tax, governmental fee or other like
assessment or charge of any kind whatsoever, together with any interest or any
penalty, addition to tax or additional amount imposed by any United States,
local or foreign governmental authority or regulatory body responsible for the
imposition of any such tax (domestic or foreign) (a “Tax Authority”), (ii) any
liability for the payment of any amounts of the type described in (i) as a
result of being a member of an affiliated, consolidated, combined or unitary
group for any taxable period or as the result of being a transferee or successor
thereof and (iii) any liability for the payment of any amounts of the type
described in (i) or (ii) as a result of any express or implied obligation to
indemnify any other person.
 
   Section 2.15                    SEC Reporting and Compliance.  Kalex has
delivered or made available to AIFC true and complete copies of all documents or
reports ("SEC Documents") filed by Kalex with the SEC through the date of this
Agreement.  None of the SEC Documents, as of their respective dates, contained
any untrue statement of a material fact or omitted to state a material fact
necessary in order to make the statements therein not misleading.  The Parties
acknowledge that Kalex failed to file quarterly and annual reports with the SEC
for the periods from September 30, 2011 through December 31, 2012 (the "Missed
Reports").  Kalex has filed an annual report for the year ended June 30, 2011.
Kalex is currently in the process of bringing its filings with the SEC up date
to make them current, and will do so as soon as practical. AIFC shall pay for
all costs related to (including legal and audit) for the Missed Reports.


ARTICLE III


REPRESENTATIONS AND WARRANTIES OF AIFC AND OF THE AIFC HOLDERS


AIFC and each of the AIFC Holders severally represent, warrant, and agree as
follows:
 
    Section 3.1                      Corporate Organization.


(a)          AIFC is duly organized, validly existing and in good standing under
the laws of Nevada and has all requisite corporate power and authority to own
its properties and assets and to conduct its business as now conducted and is
duly qualified to do business in good standing in each jurisdiction in where the
nature of the business conducted by AIFC or the ownership or leasing of its
properties makes such qualification and being in good standing necessary, except
where the failure to be so qualified and in good standing will not have a
material adverse effect on the business, operations, properties, assets,
condition or results of operation of AIFC.


 
Page 6 Of 27

--------------------------------------------------------------------------------

 
 
(b)          Copies of the Articles of Incorporation of AIFC, with all
amendments thereto to the date hereof, have been furnished to Kalex, and such
copies are accurate and complete as of the date hereof.  The minute books of
AIFC are current and complete and each of the minutes contained therein
accurately reflect the minutes of all meetings duly called and held, or by
consent without a meeting, of the Board of Directors and shareholders of AIFC,
and committees of the Board of Directors of AIFC from the date of incorporation
to the date of this Agreement, and adequately reflect all material actions taken
by the Board of Directors, shareholders and committees of the Board of Directors
of AIFC. AIFC is not in violation or breach of, or in default with respect to,
any term of its Articles of Incorporation (or other charter documents).
 
    Section 3.2                      Authorization and Validity of
Agreements.  AIFC has the legal power, capacity and authority to own all of its
assets, to carry on all aspects of the business conducted by AIFC (the “AIFC
Business”) and to execute and deliver this Agreement, to perform its obligations
hereunder and to consummate the transactions contemplated hereby and the
execution and delivery of this Agreement by AIFC and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
action and no other proceedings on the part of AIFC are necessary to authorize
this Agreement or to consummate the transactions contemplated hereby.  If any
AIFC Holder is an entity, such AIFC Holder has all entity power and authority to
execute and deliver this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated hereby and the execution and delivery
of this Agreement by the AIFC Holder and the consummation of the transactions
contemplated hereby have been duly authorized by all necessary action and no
other proceedings on the part of the AIFC Holder are necessary to authorize this
Agreement or to consummate the transactions contemplated hereby.  No approvals
by the shareholders of the AIFC Holder that is an entity are required for the
AIFC Holder to consummate the transactions contemplated hereby.
 
    Section 3.3                      No Conflict or Violation.  The execution,
delivery, and performance of this Agreement by AIFC or each AIFC Holder does not
and will not:


(i)  
violate the charter documents of AIFC or result in any breach of, or default
under, any loan agreement, mortgage, deed of trust, or any other agreement to
which AIFC is a party,



(ii)  
give any person any right to terminate or cancel any agreement including,
without limitation, AIFC Material Contracts (as defined below), or any right or
rights enjoyed by AIFC,



(iii)  
result in any alteration of AIFC's  obligations under any agreement to which
AIFC  is a party including, without limitation, the AIFC Material Contracts,



(iv)  
result in the creation or imposition of any lien, encumbrance or restriction of
any nature whatsoever in favor of a third party upon or against the AIFC Assets
(as defined below),



(v)  
result in the imposition of any tax liability to AIFC relating to AIFC Assets or
the AIFC Shares, or



(vi)  
violate any court order, judgment or decree to which either AIFC is subject, or

 
(vii)  
violate any provision of law or governmental or regulatory authority.

 
 
Page 7 Of 27

--------------------------------------------------------------------------------

 
 
    Section 3.4                      Capitalization of AIFC.  Title to the AIFC
Securities.  On the Effective Date, immediately before the transactions to be
consummated pursuant to this Agreement, AIFC shall have authorized 100,000,000
shares of common stock, par value $.001 per share, of which One Million
(1,000,000) shares will be issued and outstanding. The foregoing shares are the
sole authorized and outstanding shares of capital stock of AIFC. There are no
outstanding securities which are exercisable for or convertible into AIFC Common
Stock. Furthermore, at Closing, the AIFC Holders will be the registered and
beneficial owners of all outstanding shares of capital stock of AIFC, and such
shares will on Closing be free and clear of any and all liens, charges, pledges,
encumbrances, restrictions on transfer and adverse claims whatsoever other than
restrictions on transfer pursuant to federal or state securities laws.
 
    Section 3.5                      Options, Warrants or Other Rights. No
person, firm or corporation has any agreement, option, warrant, commitments,
conversion rights, preemptive right or any other right capable of becoming an
agreement, option, warrant or right for the acquisition of shares of the
outstanding capital stock of AIFC or for the purchase, subscription or issuance
of any of the unissued shares in the capital stock of AIFC.
 
    Section 3.6                      No Restrictions. There are no restrictions
on the transfer, sale or other disposition of the outstanding capital stock of
AIFC contained in the charter documents of AIFC or under any agreement.
 
    Section 3.7                      Financial Statements. The following AIFC
financial statements (which include all notes and schedules attached thereto),
all of which are true, complete and correct, have been prepared from the books
and records of AIFC (and, in applicable periods, AIFC’s subsidiaries) in
accordance with generally accepted accounting principles (“GAAP”) consistently
applied with past practice and fairly present the financial condition, assets,
liabilities and results of operations of AIFC as of the dates thereof and for
the periods covered thereby:
 
(i) the audited balance sheet of AIFC as of September 30, 2012, and 2011 and the
related statement of operations of AIFC for the years then ended; and
(ii) if the Financial Statements are not delivered and the Closing does not
occur until after March 15, 2013, the reviewed balance sheet of AIFC at December
31, 2012 and March 31, 2013 and the related statements of operations, and of
cash flows of AIFC for the periods then ended (such statements, including the
related notes and schedules thereto, are referred to herein as the “AIFC
Financial Statements” shall be provided to Kalex by April 30, 2013.)


In such AIFC Financial Statements, the statements of operations do not contain
any material items of special or nonrecurring income or any other material
income not earned in the ordinary course of business, and the financial
statements for the interim periods indicated include all adjustments, which
consist of only normal recurring accruals, necessary for such fair
presentation.  There are no facts known to AIFC that, under GAAP consistently
applied, would alter the information contained in the foregoing AIFC Financial
Statements in any material way.
 
    Section 3.8                      AIFC Accounts Payable and Liabilities.
There are no material liabilities, contingent or otherwise, of AIFC which are
not reflected in the AIFC Financial Statements except those incurred in the
ordinary course of business since the date of the said schedule and the AIFC
Financial Statements, and AIFC has not guaranteed or agreed to guarantee any
debt, liability or other obligation of any person, firm or corporation.
 
    Section 3.9                      AIFC Accounts Receivable. All the AIFC
accounts receivable result from bona fide business transactions and services
actually rendered without, to the knowledge and belief of AIFC and the AIFC
Holders, any claim by the obligor for set-off or counterclaim.
 
 
Page 8 Of 27

--------------------------------------------------------------------------------

 
 
    Section 3.10                    No Debt to Related Parties. AIFC is not and
on Closing will not be, indebted to the AIFC Holders nor to any family member
thereof, nor to any affiliate, director or officer of AIFC or the AIFC Holders
except accounts payable on account of bona fide business transactions of AIFC
incurred in normal course of AIFC Business, including employment agreements with
the AIFC Holders,
none of which are more than thirty (30) days in arrears.
 
    Section 3.11                    No Related Party Debt to AIFC. No AIFC
Holder nor any director, officer or affiliate of AIFC is now indebted to or
under any financial obligation to AIFC on any account whatsoever, except for
advances on account of travel and other expenses not exceeding Five Thousand
Dollars ($5,000) in total.
 
    Section 3.12                    No Dividends. No dividends or other
distributions on any shares in the capital of AIFC have been made, declared or
authorized since the date of the AIFC Financial Statements.
 
    Section 3.13                    No Payments. No payments of any kind have
been made or authorized since the date of the AIFC Financial Statements to or on
behalf of the AIFC Holders or to or on behalf of officers, directors,
shareholders or employees of AIFC or under any management agreements with AIFC,
except payments made in the ordinary course of business and at the regular rates
of salary or other remuneration.
 
    Section 3.14                    No Pension Plans. There are no pension,
profit sharing, group insurance, deferred compensation plans, or similar plans
affecting AIFC, except as set forth in its Financial Statements.
 
    Section 3.15                    No Adverse Events.

Since December 7, 2012


(i)  
there has not been any material adverse change in the consolidated financial
position or condition of AIFC, its liabilities or the AIFC Assets (as defined
below) or any damage, loss or other change in circumstances materially affecting
AIFC, the AIFC Business or the AIFC Assets or AIFC’s right to carry on the AIFC
Business, other than changes in the ordinary course of business,



(ii)  
there has not been any damage, destruction, loss or other event (whether or not
covered by insurance) materially and adversely affecting AIFC, the AIFC Business
or its Assets,



(iii)  
there has not been any material increase in the compensation payable or to
become payable by AIFC to the AIFC Shareholders or to any of AIFC's officers,
employees or agents or any bonus, payment or arrangement made to or with any of
them,



(iv)  
the AIFC Business has been and continues to be carried on in the ordinary
course,



(v)  
AIFC has not waived or surrendered any right of material value,



(vi)  
AIFC has not discharged or satisfied or paid any lien or encumbrance or
obligation or liability other than current liabilities in the ordinary course of
business, and



(vii)  
no capital expenditures in excess of Five Thousand Dollars ($5,000) individually
or Ten Thousand Dollars ($10,000) in total have been authorized or made.

 
    Section 3.16                    Tax Returns. All tax returns and reports of
AIFC required by law to be filed have been filed and are true, complete and
correct, and any taxes payable in accordance with any return filed by AIFC or in
accordance with any notice of assessment or reassessment issued by any taxing
authority have been so paid.
 
    Section 3.17                   Current Taxes. Adequate provisions have been
made for taxes payable for the current period for which tax returns are not yet
required to be filed and there are no agreements, waivers, or other arrangements
providing for an extension of time with respect to the filing of any tax return
by, or payment of, any tax, governmental charge or deficiency by AIFC.  AIFC is
not aware of any contingent tax liabilities or any grounds which would prompt a
reassessment including aggressive treatment of income and expenses in filing
earlier tax returns.
 
 
Page 9 Of 27

--------------------------------------------------------------------------------

 
    Section 3.18                    Licenses. AIFC holds all licenses and
permits as may be requisite for carrying on the AIFC Business in the manner in
which it has heretofore been carried on, which licenses and permits have been
maintained and continue to be in good standing except where the failure to
obtain or maintain such licenses or permits would not have a material adverse
effect on the AIFC Business.
 
    Section 3.19                   Applicable Laws. AIFC has not been charged
with or received notice of breach of any laws, ordinances, statutes,
regulations, by-laws, orders or decrees to which they are subject or which
applies to them the violation of which would have a material adverse effect on
the AIFC Business, and, to the knowledge of the AIFC Holders, AIFC is not in
breach of any laws, ordinances, statutes, regulations, by-laws, orders or
decrees the contravention of which would result in a material adverse impact on
the AIFC Business.
 
    Section 3.20                   Pending or Threatened Litigation. There is no
material litigation or administrative or governmental proceeding pending or
threatened against or relating to AIFC, the AIFC Business, or any of the AIFC
Assets, nor do the AIFC Holders have any knowledge of any deliberate act
or omission of AIFC that would form any material basis for any such action or
proceeding.
 
    Section 3.21                    No Bankruptcy. AIFC has not made any
voluntary assignment or proposal under
applicable laws relating to insolvency and bankruptcy and no bankruptcy petition
has been filed or
presented against AIFC and no order has been made or a resolution passed for the
winding-up, dissolution
or liquidation of AIFC.
 
    Section 3.22                    Labor Matters. AIFC is not party to any
collective bargaining agreement relating
to the AIFC Business with any labor union or other association of employees and
no part of the AIFC Business has been certified as a unit appropriate for
collective bargaining or, to the knowledge of the AIFC Shareholders, has made
any attempt in that regard.
 
    Section 3.23                    Broker’s or Finder's Fees. Except for AIFC’
agreement for a finder’s fee, listed in
Exhibit B, which fee is the sole responsibility of the AIFC Holders and which
shall be paid by them directly, AIFC is not a party to any agreement which
provides for the payment of finder's fees, brokerage fees, commissions or other
fees or amounts which are or may become payable to any third party in connection
with the execution and delivery of this Agreement and the transactions
contemplated herein.
 
    Section 3.24                    Business Assets. The AIFC Assets, comprise
all of the undertaking and all the property and assets of the AIFC Business of
every kind and description wheresoever situated including, without limitation,
equipment, inventory, AIFC Material Contracts, accounts receivable, cash,
intangible assets and goodwill, and all credit, charge banking cards issued to
AIFC (collectively the “AIFC Assets”), and neither the AIFC Holders nor any
other person, firm or corporation owns any assets used by AIFC in operating the
AIFC Business, whether under a lease, rental agreement or other arrangement,
other than as disclosed in Schedule A hereto.
 
    Section 3.25                   Title. AIFC is the legal and beneficial owner
of the AIFC Assets, free and clear of all mortgages, liens, charges, pledges,
security interests, encumbrances or other claims whatsoever, save and except as
disclosed in Schedule A hereto.
 
    Section 3.26                    No Option.  No person, firm or corporation
has any agreement or option or a right capable of becoming an agreement for the
purchase of any of the AIFC Assets.
 
    Section 3.27                    AIFC Insurance Policies. AIFC maintains the
public liability insurance and
insurance against loss or damage to the AIFC Assets and the AIFC Business as
described in Schedule B.
 
 
Page 10 Of 27

--------------------------------------------------------------------------------

 
 
    Section 3.28                   AIFC Material Contracts. The AIFC Material
Contracts listed in Schedule C constitute all of the material contracts of
AIFC.  The “AIFC Material Contracts” shall mean the burden and benefit of and
the right, title and interest of AIFC in, to and under all trade and non-trade
contracts, engagements or commitments, whether written or oral, to which AIFC is
entitled in connection with the AIFC Business whereunder AIFC is obligated to
pay or entitled to receive the sum of $10,000 or more including, without
limitation, any pension plans, profit sharing plans, bonus plans, loan
agreements, security agreements, indemnities and guarantees, any agreements with
employees, lessees, licensees, managers, accountants, suppliers, agents,
distributors, officers, directors, attorneys or others which cannot be
terminated without liability on not more than one month's notice.
 
    Section 3.29                    No Default. There has not been any default
in any material obligation of AIFC or any other party to be performed under any
of AIFC Material Contracts, each of which is in good standing and in full force
and effect and unamended (except as disclosed in Schedule C), and AIFC is not
aware of any default in the obligations of any other party to any of the AIFC
Material Contracts.
 
    Section 3.30                    No Compensation on Termination. There are no
agreements, commitments or understandings relating to severance pay or
separation allowances on termination of employment of any employee of
AIFC.  AIFC is not obliged to pay benefits or share profits with any employee
after
termination of employment except as required by law.

 
    Section 3.31                    AIFC Equipment. The AIFC equipment has been
maintained in a manner consistent with that of a reasonably prudent owner and
such equipment is in good working condition.
 
    Section 3.32                    AIFC Goodwill. AIFC carries on the AIFC
Business only under the name American International Football Corporation, Inc.
and variations thereof and under no other business or
trade names. The AIFC Holders do not have any knowledge of any infringement by
AIFC of any patent,
trademark, copyright, or trade secret.
 
    Section 3.33                    Maintenance of Business. Since December 4,
2010, the AIFC Business has been carried on in the ordinary course and AIFC has
not entered into any material agreement or commitment except in the ordinary
course.
 
    Section 3.34                    Subsidiaries. AIFC owns ninety percent (90%)
interest in Greater Dallas Diamonds, LLC, a Texas limited liability company,
which shall be in good standing, but otherwise does not own any subsidiaries and
does not otherwise own, directly or indirectly, any shares or interest in any
other corporation, partnership, joint venture or firm and AIFC does not own any
subsidiary and does not otherwise own, directly or indirectly, any shares or
interest in any other corporation, partnership, joint venture or firm.
 
    Section 3.35                    Disclosure.  This Agreement, the schedules
hereto and any certificate attached hereto or delivered in accordance with the
terms hereby by or on behalf of AIFC of the AIFC Holders in connection with the
transactions contemplated by this Agreement, when taken together, do not contain
any untrue statement of a material fact or omit any material fact necessary in
order to make the statements contained herein and/or therein not misleading.
 
    Section 3.36                    Non-Merger and Survival. The representations
and warranties of AIFC and each of the AIFC Holders contained herein will be
true at and as of Closing in all material respects as though such
representations and warranties were made as of such time.  Notwithstanding the
completion of the transactions contemplated hereby, the waiver of any condition
contained herein (unless such waiver expressly releases a party from any such
representation or warranty) or any investigation made by Kalex, the
representations and warranties of AIFC and each of the AIFC Holders shall
survive the Closing.


 
Page 11 Of 27

--------------------------------------------------------------------------------

 
 
ARTICLE IV


INVESTMENT REPRESENTATIONS AND WARRANTIES OF THE AIFC HOLDERS


Each of the AIFC Holders severally represents, warrants, and agrees as follows:
 
    Section 4.1                      Investment Representations.  (a) All of the
Kalex Common Stock  to be acquired by the AIFC Holder pursuant to this Agreement
will be acquired hereunder solely for the account of such AIFC Holder, for
investment, and not with a view to the resale or distribution thereof. Each AIFC
Holder understands and is able to bear any economic risks associated with such
AIFC Holder’s investment in the Kalex Common Stock. Each AIFC Holder has had
full access to all the information such AIFC Holder considers necessary or
appropriate to make an informed investment decision with respect to the Kalex
Common Stock to be acquired under this Agreement.
 
    Section 4.2                      AIFC Holder Status. Each AIFC Holder is
either (i) an “accredited investor” (as such term is defined in Rule 501(a) of
Regulation D promulgated under the 1933 Act), or (ii) not a “U.S. person” (as
such term is defined in Regulation S promulgated under the 1933 Act) and is not
acquiring the Kalex Common Stock  for the benefit of any U.S. person.
 
    Section 4.3                       Reliance on Exemptions.  Such AIFC Holder
understands that the Kalex
Common Stock is being offered and issued to it in reliance on specific
exemptions from the registration
requirements of United States federal and state securities laws and that Kalex
is relying upon, among
other things, the truth and accuracy of, and such AIFC Holder’s compliance with,
the representations,
warranties, agreements, acknowledgments and understandings of such AIFC Holder
set forth herein in order to determine the availability of such exemptions and
the eligibility of such AIFC Holder to acquire the Kalex Common Stock
 
    Section 4.4                      Information.  Such AIFC Holder and its
advisors, if any, have been furnished with all materials relating to the offer
and sale of the Kalex Common Stock which have been requested by such AIFC
Holder. Such AIFC Holder and its advisors, if any, have been afforded the
opportunity to ask questions of Kalex.  Neither such inquiries nor any other due
diligence investigations conducted by such AIFC Holder or its advisors, if any,
or its representatives shall modify, amend or affect such AIFC Holder’s right to
rely on the representations and warranties contained herein. Such AIFC Holder
understands that its investment in the Kalex Common Stock involves a high degree
of risk and is able to afford a complete loss of such investment.  Such AIFC
Holder has sought such accounting, legal, and tax advice as it has considered
necessary to make an informed investment decision in respect of its acquisition
of the Kalex Common Stock.
  
    Section 4.5                      No Governmental Review.  Such AIFC Holder
understands that no United States federal or state agency or any other
government or governmental agency has passed on or made any recommendation or
endorsement of the Kalex Common Stock or the fairness or suitability of the
investment in the Kalex Common Stock nor have such authorities passed upon or
endorsed the merits of the offering of the Kalex Common Stock.
 
    Section 4.6                      Transfer or Resale.  Such AIFC Holder
understands:  (i) the Kalex Common Stock has not been and are not being
registered under the 1933 Act or any state securities laws, and may not be
offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, (B) such AIFC Holder shall have delivered to Kalex an
opinion of counsel, in a form reasonably acceptable to Kalex, to the effect that
such Kalex Common Stock to be sold, assigned or transferred may be sold,
assigned or transferred pursuant to an exemption from such registration, or
(C) such AIFC Holder provides Kalex with assurance reasonably acceptable to
Kalex that such Kalex Common Stock can be sold, assigned or transferred pursuant
to Rule 144 or Rule 144A promulgated under the 1933 Act, as amended, (or a
successor rule thereto) (collectively, “Rule 144”); (ii) any sale of the Kalex
Common Stock made in reliance on Rule 144 may be made only in accordance with
the terms of Rule 144 and further, if Rule 144 is not applicable, any resale of
the Kalex Common Stock under circumstances in which the seller (or the person
through whom the sale is made) may be deemed to be an underwriter (as that term
is defined in the 1933 Act) may require compliance with some other exemption
under the 1933 Act or the rules and regulations of the SEC thereunder; and
(iii) neither of Kalex or any other person is under any obligation to register
the Kalex Common Stock under the 1933 Act or any state securities laws or to
comply with the terms and conditions of any exemption
thereunder.  Notwithstanding any of the foregoing to the contrary, the AIFC
Holders shall not sell their Kalex Common Stock unless they are registered in a
filing for such purpose with the Securities and Exchange Commission (a
“Filing”). Kalex agrees to undertake Filings, from time to time, as it deems in
its sole discretion, are in the best interests of Kalex and its shareholders.
 
 
Page 12 Of 27

--------------------------------------------------------------------------------

 
 
    Section 4.7                      Non-Merger and Survival. The
representations and warranties of each of the AIFC Holders contained herein will
be true at and as of Closing in all material respects as though such
representations and warranties were made as of such time.  Notwithstanding the
completion of the transactions contemplated hereby, the waiver of any condition
contained herein (unless such waiver expressly releases a party from any such
representation or warranty) or any investigation made by Kalex, the
representations and warranties of each of the AIFC Holders shall survive the
Closing.
 
ARTICLE V


COVENANTS
 
    Section 5.1                      Certain Changes and Conduct of Business.


(a)          From and after the date of this Agreement and until the Effective
Date, Kalex shall not, and the
shareholders of Kalex shall cause Kalex not to, carry out any business other
than maintaining its corporate existence and making any governmental filings
necessary and in a manner consistent with all representations, warranties or
covenants of Kalex and the shareholders of Kalex and shall not and shall cause
Kalex to not:


(i) make any change in its Articles of Incorporation or Bylaws; issue any
additional
shares of capital stock or equity securities or grant any option, warrant or
right to acquire any capital stock or equity securities or issue any security
convertible into or exchangeable for its capital stock or alter in any material
term of any of its outstanding securities or make any change in its outstanding
shares of capital stock or its capitalization, whether by reason of a
reclassification, recapitalization, stock split or
combination, exchange or readjustment of shares, stock dividend or otherwise;


(ii) A. incur, assume or guarantee any indebtedness for borrowed money, issue
any notes, bonds, debentures or other corporate securities or grant any option,
warrant or right to purchase any thereof; or


     B. issue any securities convertible or exchangeable for Kalex debt or
equity securities;


(iii) make any sale, assignment, transfer, abandonment or other conveyance of
any of its assets or any part thereof;


(iv) subject any of its assets, or any part thereof, to any lien or suffer such
to be imposed;


(v) acquire any assets, raw materials or properties, or enter into any other
transaction;


(vi) enter into any new (or amend any existing) employee benefit plan, program
or arrangement or any new (or amend any existing) employment, severance or
consulting agreement, grant any general increase in the compensation of officers
or employees (including any such increase pursuant to any bonus, pension,
profit-sharing or other plan or commitment) or grant any increase in the
compensation payable or to become payable to any employee;


(vii) make or commit to make any material capital expenditures;
 
 
Page 13 Of 27

--------------------------------------------------------------------------------

 
 
(viii) pay, loan or advance any amount to, or sell, transfer or lease any
properties or assets to, or enter into any agreement or arrangement with, any of
its affiliates;


(ix) guarantee any indebtedness for borrowed money or other obligation of any
person;


(x) fail to keep in full force and effect insurance comparable in amount and
scope to coverage maintained by it (or on behalf of it) on the date hereof;


(xi) take any other action that would cause any of the representations and
warranties made by it in this Agreement not to remain true and correct in all
material aspect;


(xii) make any loan, advance or capital contribution to or investment in any
person;


(xiii) make any change in any method of accounting or accounting principle,
method, estimate or practice;


(xiv) settle, release or forgive any claim or litigation or waive any right;


(xv) commit itself to do any of the foregoing.
 
(b)            From and after the date of this Agreement and until the Effective
Date, AIFC and each AIFC Holder shall:


(i)  continue to maintain the title to any of AIFC Assets to be clear of
all mortgages, liens, charges, pledges, security interests, encumbrances or
other claims whatsoever, save and except as disclosed herein;
(ii)  continue to maintain the title to all shares of capital stock of AIFC to
be clear of all mortgages, liens, charges, pledges, security interests,
encumbrances or other claims whatsoever, save and except as disclosed herein;


(ii)  continue to maintain, in all material respects, its properties in
accordance with present practices in a condition suitable for its current use;


(ii)  conduct no business other than maintaining its corporate existence and
making necessary governmental filings; and


(iii)  keep its books of account, records and files in the ordinary course and
in accordance with existing practices.
 
 
    Section 5.2                      Access to Properties and Records.  AIFC
shall afford Kalex’s accountants, counsel and authorized representatives, and
Kalex shall afford to AIFC’s accountants, counsel and authorized representatives
full access during normal business hours throughout the period prior to the
Effective Date,  and thereafter , to its properties, books, contracts,
commitments and records and, during such period, shall furnish promptly to the
requesting party all other information concerning the other party's business,
properties and personnel as the requesting party may reasonably request,
provided that no investigation or receipt of information pursuant to this
Section 5.2 shall affect any representation or warranty of or the conditions to
any party’s obligations of any party.
 
    Section 5.4                      Consents and Approvals.  The parties shall:


(a)         use their reasonable commercial efforts to obtain all necessary
consents, waivers, authorizations and approvals of all governmental and
regulatory authorities, domestic and foreign, and of all other persons, firms or
corporations required in connection with the execution, delivery and performance
by them of this Agreement; and


 
Page 14 Of 27

--------------------------------------------------------------------------------

 
 
(b)         diligently assist and cooperate with each party in preparing and
filing all documents required to be submitted by a party to any governmental or
regulatory authority, domestic or foreign, in connection with such transactions
and in obtaining any governmental consents, waivers, authorizations or approvals
which may be required to be obtained in connection with such transactions.
 
    Section 5.5                      Stock Issuance.  From and after the date of
this Agreement until the Effective Date, neither Kalex nor AIFC shall issue any
additional shares of its capital stock or other securities except for the Kalex
Common Stock to be issued pursuant to this Agreement.


ARTICLE VI


CONDITIONS TO OBLIGATIONS OF AIFC HOLDERS


The obligations of the AIFC Holders to consummate the transactions contemplated
by this Agreement are subject to the fulfillment, at or before the Effective
Date, of the following conditions, any one or more of which may be waived by the
AIFC Holders in their sole discretion:
 
    Section 6.1                      Representations and Warranties of
Kalex. All representations and warranties concerning Kalex made in this
Agreement shall be true and correct on and as of the Effective Date as if again
made by Kalex as of such date.
   
    Section 6.2                      Agreements and Covenants.  Kalex shall have
performed and complied in all material respects to all agreements and covenants
required by this Agreement to be performed or complied with by it on or prior to
the Effective Date.
 
    Section 6.3                      Consents and Approvals.  Consents, waivers,
authorizations and approvals of any governmental or regulatory authority,
domestic or foreign, and of any other person, firm or corporation, required in
connection with the execution, delivery and performance of this Agreement shall
be in full force and effect on the Effective Date.
 
            Section 6.4                      No Violation of Orders.  No
preliminary or permanent injunction or other order
issued by any court or governmental or regulatory authority, domestic or
foreign, nor any statute, rule, regulation, decree or executive order
promulgated or enacted by any government or governmental or regulatory
authority, which declares this Agreement invalid in any respect or prevents the
consummation of the transactions contemplated hereby, or which materially and
adversely affects the assets, properties, operations, prospects, net income or
financial condition of Kalex shall be in effect; and no action or proceeding
before any court or governmental or regulatory authority, domestic or foreign,
shall have been instituted or threatened by any government or governmental or
regulatory authority, domestic or foreign, or by any other person, or entity
which seeks to prevent or delay the consummation of the transactions
contemplated by this Agreement or which challenges the validity or
enforceability of this Agreement.
 
    Section 6.5            Other Closing Documents.  The AIFC Holders shall have
received such other certificates, instruments and documents in confirmation of
the representations and warranties of Kalex or in furtherance of the
transactions contemplated by this Agreement as they or their counsel may
reasonably request.
 
    Section 6.6              Absence of Litigation. No action, suit or
proceeding before any court or any governmental body or authority, pertaining to
the transactions contemplated by this Agreement or to its consummation, shall
have been instituted or threatened.
 
    Section 6.7                      Directors and Officers.  The current
president and director of Kalex shall remain in that office after the Effective
Date of this Agreement. The president of AIFC of shall be elected Chief
Executive Officer of Kalex, and also be appointed as a director of Kalex.
 
 
Page 15 Of 27

--------------------------------------------------------------------------------

 
 
ARTICLE VII


CONDITIONS TO OBLIGATIONS OF KALEX


The obligations of Kalex to consummate the transactions contemplated by this
Agreement are subject to the fulfillment, at or before the Effective Date, of
the following conditions, any one or more of which may be waived by Kalex in its
sole discretion:
 
    Section 7.1                      Representations and Warranties of AIFC and
AIFC Holders.  All representations and warranties made by AIFC and the AIFC
Holders in this Agreement shall be true and correct on and as of the Effective
Date as if again made by AIFC and the AIFC Holders on and as of such date.
 
    Section 7.2                      Agreements and Covenants.  AIFC and the
AIFC Holders shall have performed and complied in all material respects to all
agreements and covenants required by this Agreement to be performed or complied
with by it on or prior to the Effective Date.
 
    Section 7.3                      Consents and Approvals.  All consents,
waivers, authorizations and approvals
of any governmental or regulatory authority, domestic or foreign, and of any
other person, firm or corporation, required in connection with the execution,
delivery and performance of this Agreement shall have been duly obtained and
shall be in full force and effect on the Effective Date.
 
    Section 7.4                      No Violation of Orders.  No preliminary or
permanent injunction or other order issued by any court or other governmental or
regulatory authority, domestic or foreign, nor any statute, rule, regulation,
decree or executive order promulgated or enacted by any government or
governmental or regulatory authority, domestic or foreign, that declares this
Agreement invalid or unenforceable in any respect or which prevents the
consummation of the transactions contemplated hereby, or which materially and
adversely affects the assets, properties, operations, prospects, net income or
financial condition of AIFC, taken as a whole, shall be in effect; and no action
or proceeding before any court or government or regulatory authority, domestic
or foreign, shall have been instituted or threatened by any government or
governmental or regulatory authority, domestic or foreign, or by any other
person, or entity which seeks to prevent or delay the consummation of the
transactions contemplated by this Agreement or which challenges the validity or
enforceability of this Agreement.
 
    Section 7.5.                     Other Closing Documents.  Kalex shall have
received such other certificates, instruments and documents in confirmation of
the representations and warranties of AIFC and the AIFC Holders or in
furtherance of the transactions contemplated by this Agreement as Kalex or its
counsel may reasonably request.
 
    Section 7.6                      Absence of Litigation. No action, suit or
proceeding before any court or any governmental body or authority, pertaining to
the transactions contemplated by this Agreement or to its consummation, shall
have been instituted or threatened against AIFC or any AIFC Holder.
 
    Section 7.7                      AIFC Financial Statements.  Prior to the
Effective Date, AIFC shall have delivered to Kalex, the AIFC Financial
Statements, or all available if less than two (2) years of statements exist.
 
    Section 7.8                      Payments for Kalex. AIFC shall have paid
all costs associated with amending the Annual Report on Form 10-K for the fiscal
year ended June 30, 2011, and amendments thereto (the “Annual Report”), and any
other subsequent amendments, as needed, and the Quarterly Reports on Form 10-Q
(the “Quarterly Reports”) for the periods ended September 30, 2010, December 31,
2010 and March 31, 2011, in order to correct or adjust the disclosures in the
Annual Report and the Quarterly Reports as discussed in the Current Report on
Form 8-K filed on July 12, 2012.
 
    Section 7.9                      No Material Adverse Changes.  There shall
not have occurred any:
 
 
Page 16 Of 27

--------------------------------------------------------------------------------

 
 
(i)  
any material adverse change in the financial position or condition of AIFC, its
liabilities or the AIFC Assets or any damage, loss or other change in
circumstances materially and adversely affecting AIFC, the AIFC Business or the
AIFC Assets or AIFC's right to carry on the AIFC Business, other than changes in
the ordinary course of business, none of which has been materially adverse, or



(ii)  
any damage, destruction, loss or other event, including changes to any laws or
statutes applicable to AIFC or the AIFC Business (whether or not insurance)
materially and adversely affecting AIFC, the AIFC Business or Assets;





ARTICLE VIII


TERMINATION AND ABANDONMENT
 
    SECTION 8.1                 Methods of Termination.  This Agreement may be
terminated and the transactions contemplated hereby may be abandoned at any time
before the Closing:


(a)  By the mutual written consent of the parties;


(b)   By Kalex upon a material breach of any representation, warranty, covenant
or agreement on the part of the AIFC Holders set  forth in this Agreement, or if
any representation or warranty of AIFC or the AIFC Holders shall become untrue,
in either case such that any of the conditions set forth in Article VII hereof
would not be satisfied, and such breach shall, if capable of cure, has not been
cured within ten (10) days after receipt by the party in breach of a notice from
the non-breaching party setting forth in detail the
nature of such breach;


(c)   By the AIFC Holders, upon a material breach of any representation,
warranty, covenant or agreement on the part of Kalex set forth in this
Agreement, or, if any representation or warranty of Kalex shall become untrue,
in either case such that any of the conditions set forth in Article VI hereof
would not be satisfied, and such breach shall, if capable of cure, not have been
cured within ten (10) days after receipt by the party in breach of a written
notice from the non-breaching party setting forth in detail the nature of such
breach;


(d)   By any party, if the Closing shall not have consummated on or before June
15, 2013;


(e)     By any party if a court of competent jurisdiction or governmental,
regulatory or administrative agency or commission shall have issued an order,
decree or ruling or taken any other action (which order, decree or ruling the
parties hereto shall use its best efforts to lift), which permanently restrains,
enjoins or otherwise prohibits the transactions contemplated by this Agreement.


(f)  By Kalex, if AIFC fails to deliver AIFC Financial Statements pursuant to
Section 3.7 and 7.7.


(g)  By Kalex, if the results of a due diligence inspection by Kalex are
unsatisfactory.
  
    Section 8.2                     Procedure Upon Termination.  If termination
and abandonment of this Agreement is sought, written notice thereof shall be
given by the terminating party to the other parties and this Agreement shall
terminate and the transactions contemplated hereby shall be abandoned, without
further action, or as agreed.  If this Agreement is terminated, no party to this
Agreement shall have any liability or further obligation to any other party to
this Agreement; provided, however, that no termination of this Agreement
pursuant to this Article VIII shall relieve any party of liability for a breach
of any provision of this Agreement except Section 8.1(f) occurring before such
termination.


 
Page 17 Of 27

--------------------------------------------------------------------------------

 
 
ARTICLE IX


INDEMNIFICATION
 
    Section 9.1                      Indemnity.  AIFC Holders, agree to
indemnify and save harmless Kalex from and against all claims, demands, actions,
suits, proceedings, assessments, judgments, damages, costs, losses and expenses,
including any payment made in good faith in settlement of any claim (subject to
the right of AIFC to defend any such claim), resulting from the failure to
disclose the existence of any material liability or the breach of any
representation or warranty made under this Agreement or from any
misrepresentation in or omission from any certificate or other instrument
furnished or to be furnished by AIFC or the AIFC Holders to Kalex hereunder, or
resulting from any action undertaken by AIFC, the AIFC Holders, and anyone
operating under their direction, control, and/or as their proxy or agent.
 
    Section 9.2                      Non-Merger and Survival. The indemnity and
agreements provided by the AIFC Holders herein will, notwithstanding the
completion of the transactions contemplated hereby, the waiver of any condition
contained herein, shall survive the Effective Date and the consummation of the
transactions contemplated by this Agreement.  In the event of a breach of any of
such indemnity or agreement provided by the AIFC Holders herein, Kalex shall
have all rights and remedies for such breach available to it under the
provisions of this Agreement or otherwise, whether at law or in equity,
regardless of any disclosure to, or investigation made by or on behalf of such
party on or before the Effective Date.


ARTICLE X


MISCELLANEOUS PROVISIONS
 
    Section 10.1                    Survival of Provisions.  The respective
representations, warranties, covenants
and agreements of each of the parties to this Agreement (except covenants and
agreements which are expressly required to be performed and are performed in
full on or before the Effective Date) shall survive the Effective Date and the
consummation of the transactions contemplated by this Agreement for a period of
one year. In the event of a breach of any of such representations, warranties or
covenants, the party to whom such representations, warranties or covenants have
been made shall have all rights and remedies for such breach available to it
under the provisions of this Agreement or otherwise, whether at law or in
equity, regardless of any disclosure to, or investigation made by or on behalf
of such party on or before the Effective Date.
 
    Section 10.2                    Publicity.  Kalex, from time to time, as its
officers in their sole discretion deem necessary, shall issue press releases
regarding Kalex’s activities including those of AIFC, and as  required by law or
good business practices.  
 
    Section 10.3                    Successors and Assigns.  This Agreement
shall inure to the benefit of, and be binding upon, the parties hereto and their
respective successors and assigns; provided, however, that no party shall assign
or delegate any of the obligations created under this Agreement without the
prior written consent of the other parties.
 
    Section 10.4                    Fees and Expenses.  Except as otherwise
expressly provided in this Agreement, all legal and other fees, costs and
expenses incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the party incurring such fees, costs or
expenses.
 
    Section 10.5                    Notices.  All notices and other
communications given or made pursuant hereto shall be in writing and shall be
deemed to have been given or made if in writing and delivered personally or sent
by registered or certified mail (postage prepaid, return receipt requested) to
the parties at the following addresses:
 
 
Page 18 Of 27

--------------------------------------------------------------------------------

 
  
If to AIFC to:


American International Football Corporation, Inc.
4101 International Parkway
Carrolton, TX 75007
Attn: Edward Vakser, Chief Executive Officer


If to Kalex, to:


Kalex Corp.
330 East 33rd Street 15M
New York, New York 10006
Attn.: ARNOLD F. SOCK, Esquire, President


with a copy to:


Sichenzia Ross Friedman Ference LLP
61 Broadway, 32nd Floor
New York, New York 10006
Attn:  Andrea Cataneo, Esq.


If to the AIFC Holders, to the names and addresses as set forth on Exhibit A
hereto; or to such other persons or at such other addresses as shall be
furnished by any party by like notice to the others, and such notice or
communication shall be deemed to have been given or made as of the date so
delivered or mailed. No change in any of such addresses shall be effective
insofar as notices under this Section 10.5 are concerned unless such changed
address is located in the United States of America and notice of such change
shall have been given to such other party hereto as provided in this Section
10.5
 
    Section 10.6                    Entire Agreement.  This Agreement, together
with the exhibits hereto, represents the entire agreement and understanding of
the parties with reference to the transactions set forth herein and no
representations or warranties have been made in connection with this Agreement
other than those expressly set forth herein or in the exhibits, certificates and
other documents delivered in accordance herewith.  This Agreement supersedes all
prior negotiations, discussions, correspondence, communications, understandings
and agreements between the parties relating to the subject matter of this
Agreement and all prior drafts of this Agreement, all of which are merged into
this Agreement.  No prior drafts of this Agreement and no words or phrases from
any such prior drafts shall be admissible into evidence in any action or suit
involving this Agreement.
 
    Section 10.7                    Severability.  This Agreement shall be
deemed severable, and the invalidity or unenforceability of any term or
provision hereof shall not affect the validity or enforceability of this
Agreement or of any other term or provision hereof.  Furthermore, in lieu of any
such invalid or unenforceable term or provision, the parties hereto intend that
there shall be added as a part of this Agreement a provision as similar in terms
to such invalid or unenforceable provision as may be possible so as to be valid
and enforceable.
 
    Section 10.8                    Titles and Headings.  The Article and
Section headings contained in this Agreement are solely for convenience of
reference and shall not affect the meaning or interpretation of this Agreement
or of any term or provision hereof.
 
    Section 10.9                   Counterparts.   This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original
and all of which together shall be considered one and the same agreement.
 
    Section 10.10                 Convenience of Forum; Consent to
Jurisdiction.  The parties to this Agreement, acting for themselves and for
their respective successors and assigns, without regard to domicile, citizenship
or residence, hereby expressly and irrevocably elect as the sole judicial forum
for the adjudication of any matters arising under or in connection with this
Agreement, and consent and subject themselves to the jurisdiction of, the courts
of the State of New York located in County of New York, and/or the United States
District Court for the Southern District of New York, in respect of any matter
arising under this Agreement. Service of process, notices and demands of such
courts may be made upon any party to this Agreement by personal service at any
place where it may be found or giving notice to such party as provided in
Section 10.5.
 
 
Page 19 Of 27

--------------------------------------------------------------------------------

 
 
    Section 10.11                 Enforcement of the Agreement.  The parties
hereto agree that irreparable damage would occur if any of the provisions of
this Agreement were not performed in accordance with their specific terms or
were otherwise breached.  It is accordingly agreed that the parties shall be
entitled to an injunction or injunctions to prevent breaches of this Agreement
and to enforce specifically the terms and provisions hereto, this being in
addition to any other remedy to which they are entitled at law or in equity.
 
    Section 10.12                 Governing Law.  This Agreement shall be
governed by and interpreted and enforced in accordance with the laws of the
State of New York without giving effect to the choice of law provisions thereof.
 
    Section 10.13                 Amendments and Waivers. No amendment of any
provision of this Agreement shall be valid unless the same shall be in writing
and signed by all of the parties hereto.  No waiver by any party of any default,
misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation, or breach of warranty or covenant hereunder or
affect in any way any rights arising by virtue of any such prior or
subsequent occurrence.


[Remainder of Page Intentionally Left Blank]
 
 

 
 
Page 20 Of 27

--------------------------------------------------------------------------------

 

 
[Signature Page to Share Exchange Agreement]




IN WITNESS WHEREOF, the parties hereto have executed this Share Exchange
Agreement as of the date first above written.
 

KALEX CORP.,         By its President,                  
/s/ Arnold F. Sock
 
 
 
 
ARNOLD F. SOCK, President                   AMERICAN INTERNATIONAL FOOTBALL
CORPORATION, INC.,         By its Chief Executive Officer,                  
/s/ Edward I. Vakser
 
 
 
 
Edward I. Vakser
                  AIFC HOLDER,                  
/s/ Edward I. Vakser
 
 
 
 
Edward I. Vakser
       
  
       

 ESTATE OF NORMAN KING,         By its Co-Executors,                  
/s/Laurence D. King  
   
/s/ Barbara J. King
  Laurence D. King       
Barbara J. King
 
\
   
 
 


                                                                                                                                 
 
Page 21 Of 27

--------------------------------------------------------------------------------

 



EXHIBIT A


AIFC HOLDERS


Name and Address of AIFC
Holder
 
AIFC Common Stock
Being Exchanged
   
Kalex Common Stock
Being Issued in Exchange
   Edward I. Vakser       -1,000,000-       -9,924,300-  

 
                                                                                                            

[Remainder of Page Intentionally Left Blank]












 
 
Page 22 Of 27

--------------------------------------------------------------------------------

 



EXHIBIT B


FINDERS FEES


NONE.




 
 
Page 23 Of 27

--------------------------------------------------------------------------------

 


 
SCHEDULE 2.13
 
EXCEPTIONS TO KALEX COMPLIANCE WITH SECURITIES LAWS
 
Kalex is delinquent in filing the following reports:
 
●  
Any applicable Section 16 disclosure reports;

 
●  
Any applicable Section 13 disclosure reports;

 
●  
Any applicable Section 14 disclosure reports;

 
●  
Quarterly Report on Form 10-Q for the three month period ended September 31,
2011

 
●  
Quarterly Report on Form 10-Q for the six month period ended December 31, 2011

 
●  
Quarterly Report on Form 10-Q for the nine month period ended March 31, 2012

 
●  
Annual Report on Form 10-K for the year ended June 30, 2012

 
●  
Quarterly Report on Form 10-Q for the three month period ended September 31,
2013

 
●  
Quarterly Report on Form 10-Q for the six month period ended December 31, 2013

 

                                                                                                                              
 
Page 24 Of 27

--------------------------------------------------------------------------------

 



 
SCHEDULE A
 
EXCEPTIONS TO AIFC ASSETS
 
NONE.
 


 


 

                                                                                                                                        

 
Page 25 Of 27

--------------------------------------------------------------------------------

 



 
SCHEDULE B
 
AIFC INSURANCE
 
NONE.
 


 


 

 
 
Page 26 Of 27

--------------------------------------------------------------------------------

 



 
SCHEDULE C
 
AIFC MATERIAL CONTRACTS
 
NONE.
 
 
 
 
Page 27 Of 27
